  Case 3:18-cv-00428-DMS-MDD Document 443 Filed 08/13/19 PageID.7396 Page 1 of 1




 1                          UNITED STATES DISTRICT COURT
 2                        SOUTHERN DISTRICT OF CALIFORNIA
 3 MS. L, et al,                               Case No. 18-cv-428 DMS MDD
 4                 Petitioners-Plaintiffs,
 5        vs.                                  ORDER GRANTING JOINT
                                               STIPULATED EXTENSION OF TIME
 6 U.S. IMMIGRATION AND CUSTOMS                FOR DEFENDANTS TO ANSWER
   ENFORCEMENT, et al,                         PLAINTIFFS’ THIRD AMENDED
 7                                             COMPLAINT
               Respondents-Defendants.
 8
 9
10        Before the Court is the parties’ Stipulated Extension of Time for Respondent-
11 Defendants to Answer Petitioners-Plaintiffs’ Third Amended Complaint. IT IS HEREBY
12 ORDERED that Respondent-Defendants Answer to Petitioner-Plaintiffs’ Third Amended
13 Complaint shall be due Friday, October 11, 2019.
14   Dated: August 13, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28


30
